IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

 KENNETH M. FLOWERS as                   )
 Administrator of the Estate of          )
 CHRISTINE FLOWERS, Deceased;            )
 KENNETH M. FLOWERS,                     )
 Individually; KAREN FLOWERS;            )
 LAWRENCE FLOWERS and                    )     C.A. No. N15C-06-281 CLS
 ANTHONY MIMMS,                          )
                                         )
       Plaintiffs,                       )
                                         )
              v.                         )
                                         )
 CHRISTIANA CARE HEALTH                  )
 SYSTEM,                                 )
 INPATIENT CONSULTANTS OF                )
 DELAWARE, INC.                          )
 and ANURADHA AMARA, M.D.,               )
                                         )
       Defendants.
                       Date Submitted: October 22, 2018
                          Decided: October 25, 2018

 Upon Consideration of Defendant's Motion in Limine to Exclude the Opinion of
                         Plaintiffs' Economic Expert.
                                   Granted.


Michael B. Galbraith, Esquire. Law Office of A. Dale Bowers, P.A., 203 North
Maryland Avenue, Wilmington, Delaware, 19804. Attorney for Plaintiffs.

Emeka Igwe, Esquire. The Igwe Firm, 1500 Walnut Street, Suite 409, Philadelphia,
PA, 19102. Admitted Pro Hac Vice Attorney for Plaintiffs.

Joshua H. Meyeroff, Esquire & Richard Galperin, Esquire. Morris James LLP.,
500 Delaware Avenue, Suite 1500, Wilmington, Delaware, 19801. Attorneys for
Defendants IPC Healthcare and Dr. Amara.


Scott, J.
1.     Pursuant to Rule 702 of the Delaware Rules of Evidence, Defendant

challenges the admissibility of Plaintiffs’ Expert’s Economic Loss Report.

Defendant argues that the expert’s report is not based on a proper foundation, having

included only Mrs. Flowers Social Security income. Defendants state the report is

factually flawed, neglecting income from her late husband’s pension, and failing to

account for any personal expenditures. Plaintiffs response is the expert’s report was

created with a sufficient basis of fact, and the admissibility of the testimony is better

reserved for trial.



2.     The purpose of the Actions for Wrongful Death Statute is to permit recovery

of damages, not limited to pecuniary losses.1 However, recovery in an Action for

Wrongful Death include, inter alia, deprivation of the expectation of pecuniary

benefits that would have resulted from the continued life of the deceased.2 Pecuniary

loss includes “damages for sums of money that the deceased would have contributed

to the plaintiff for support had the decedent lived and the amount by which the value

of Decedent's estate diminished as a result of death.”3




1
  10 Del. C. § 3725.
2
  10 Del. C. § 3724 (d) (1).
3
  Spencer v. Goodill, 2009 WL 3823217, at *3 (Del. Super. Ct 2009).
                                      2
3.      Although there is inherent uncertainty as to a Plaintiff’s damages, when an

expert is called to provide testimony as to future income, it is still required that there

“be some reasonable basis upon which a jury may estimate with a fair degree of

certainty the probable loss which plaintiff will sustain in order to enable it to make

an intelligent determination of the extent of this loss.”4



4.      While the factual basis of an expert’s opinion generally goes to the weight of

the testimony, “when the expert's opinion is not based upon an understanding of the

fundamental facts of the case, […] it can provide no assistance to the jury and such

testimony must be excluded.”5



5.       Plaintiffs’ expert’s report only considers the estate’s loss of Mrs. Flowers’

Social Security income. The economic loss report does not consider pension

benefits Mrs. Flowers was receiving on behalf of her late husband, and makes no

accounting for Mrs. Flowers personal expenditures.



6.      Without these facts it is impossible to determine what, if any, economic loss

Plaintiffs have suffered from the unfortunate passing of Mrs. Flowers. The expert’s




4
    Edney v. Moylan, 2012 WL 8170963, at *3 (Del. Super. Ct. 2012).
5
    Perry v. Berkley, 996 A.2d 1262, 1271 (Del. 2010).
                                          3
economic loss report, and anticipated testimony are insufficient and will not assist

the jury to understand the evidence or to determine a fact in issue.

      For the forgoing reasons, Defendant’s Motion in Limine to Exclude the

Opinion of Plaintiffs' Economic Expert is GRANTED.

      IT IS SO ORDERED.



                                                     /s/ Calvin L. Scott
                                                     Judge Calvin L. Scott, Jr.




                                          4